Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims 1-18 directed to the following patentably distinct species: 
Species I: as disclosed in the embodiment of Figs. 1-2, drawn to display substrate comprising a first conductive layer, at least two insulating layers, and a second conductive layer successively on a substrate, wherein the second conductive layer is electrically connected with the first conductive layer through via-holes penetrating the at least two insulating layers, wherein the center axis of the third via-hole 320 coincides with the center axis of the second via-hole 52.
Species II: as disclosed in the embodiment of Figs. 3-4, drawn to display substrate comprising a first conductive layer, at least two insulating layers, and a second conductive layer successively on a substrate, wherein the second conductive layer is electrically connected with the first conductive layer through via-holes penetrating the at least two insulating layers, and an assisting alignment structure on a surface of the first insulating layer, wherein the center axis of the third via-hole 320 is offset from the center axis of the second via-hole 52.
Species III: as disclosed in the embodiment of Fig. 5, drawn to display substrate comprising a first conductive layer, at least two insulating layers, and a second conductive layer successively on a substrate, wherein the second conductive layer is electrically connected with the first conductive layer through via-holes penetrating the at least two insulating layers, and an assisting alignment structure on a surface of the first insulating layer, wherein the assisting wherein the orthographic projection of the first part 511 and the second part 512 on the substrate are spaced apart at the edges on two opposite sides of the orthographic projection of the first via-hole 310, and wherein the arrangement direction of the first part 511 and the second part 512 is in the extension direction of the first conductive layer 2.
Species IV: as disclosed in the embodiment of Fig. 6, drawn to display substrate comprising a first conductive layer, at least two insulating layers, and a second conductive layer successively on a substrate, wherein the second conductive layer is electrically connected with the first conductive layer through via-holes penetrating the at least two insulating layers, and an assisting alignment structure on a surface of the first insulating layer, wherein the assisting alignment structure 5 includes the third film layer 51 including a first part 511 and a second part 512, wherein the orthographic projection of the first part 511 and the second part 512 on the substrate are spaced apart at the edges on two opposite sides of the orthographic projection of the first via-hole 310, and wherein the arrangement direction of the first part 511 and the second part 512 is in the extension direction of the first conductive layer 2.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as set forth above.  In addition, these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species would require employing different sets of search queries, and prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/ABUL KALAM/Primary Examiner, Art Unit 2829